Exhibit 10.3

STARWOOD PROPERTY TRUST, INC.

2017 EQUITY PLAN

 

RESTRICTED STOCK AWARD AGREEMENT

 

THIS RESTRICTED STOCK AWARD AGREEMENT, (the “Agreement”), dated as of September
24, 2019 (the “Grant Date”), is made by and between Starwood Property Trust,
Inc., a Maryland corporation (the “Company”), and [●]  (the “Grantee”).

 

WHEREAS, the Company has adopted the Starwood Property Trust, Inc. 2017 Equity
Plan (the “Plan”), pursuant to which the Company may grant to eligible persons,
including the Grantee,  shares of Stock that are restricted as to transfer
(shares so restricted hereinafter referred to as “Restricted Stock”);

 

WHEREAS, the Grantee is a member of the Board of Directors of the Company (the
“Board”) who is not an executive officer of the Company;

 

WHEREAS, the Company desires to grant to the Grantee the number of shares of
Restricted Stock provided for herein;

 

NOW, THEREFORE, in consideration of the recitals and the mutual agreements
herein contained, the parties hereto agree as follows:

 

Section 1.        Grant of Restricted Stock Award

 

(a)        Grant of Restricted Stock.  The Company hereby grants to the Grantee
4,861 shares of Restricted Stock on the terms and conditions set forth in this
Agreement and as otherwise provided in the Plan.

 

(b)        Incorporation of Plan.  The provisions of the Plan are hereby
incorporated herein by reference.  Except as otherwise expressly set forth
herein, this Agreement shall be construed in accordance with the provisions of
the Plan and any capitalized terms not otherwise defined in this Agreement shall
have the definitions set forth in the Plan.  The Board shall have final
authority to interpret and construe the Plan and this Agreement and to make any
and all determinations thereunder, and its decision shall be binding and
conclusive upon the Grantee and its representatives in respect of any questions
arising under the Plan or this Agreement.

 

Section 2.        Terms and Conditions of Award

 

The grant of Restricted Stock provided in Section 1(a) shall be subject to the
following terms, conditions and restrictions:

 





1




 

(a)        Ownership of Shares. Subject to the restrictions set forth in the
Plan and this Agreement, the Grantee shall possess all incidents of ownership of
the Restricted Stock granted hereunder, including the right to receive dividends
and distributions with respect to such Stock, as set forth in Section 2(b)
below, and the right to vote such Stock.

 

(b)        Payment of Dividends/Distributions.  The Grantee shall be entitled to
receive dividends and distributions that become payable on the Restricted Stock
at the time such dividends or distributions are paid to other holders of Stock.
 Stock or other property (other than cash) distributed in connection with a
dividend or distribution payable with respect to the Restricted Stock shall be
subject to restrictions and a risk of forfeiture to the same extent as such
Restricted Stock.

 

(c)        Restrictions.  Restricted Stock and any interest therein, may not be
sold, assigned, transferred, pledged, hypothecated or otherwise disposed of
prior to the lapse of restrictions set forth in this Agreement applicable
thereto, as set forth in Section 2(e).  The Board may in its discretion, cancel
all or any portion of any outstanding restrictions prior to the expiration of
the periods provided under Section 2(e).

 

(d)        Certificate; Restrictive Legend.  The Grantee agrees that any
certificate issued for Restricted Stock prior to the lapse of any outstanding
restrictions relating thereto shall be inscribed with the following legend:

 

This certificate and the shares of stock represented hereby are subject to the
terms and conditions, including forfeiture provisions and restrictions against
transfer (the “Restrictions”), contained in the Starwood Property Trust, Inc.
2017 Equity Plan and an agreement entered into between the registered owner and
Starwood Property Trust, Inc.  Any attempt to dispose of these shares in
contravention of the Restrictions, including by way of sale, assignment,
transfer, pledge, hypothecation or otherwise, shall be null and void and without
effect.

 

(e)        Lapse of Restrictions; Forfeiture.  Except as may otherwise be
provided herein, the restrictions on transfer set forth in Section 2(c) shall
lapse on the first anniversary of the date hereof,  subject to the Grantee’s
continuing to provide service to the Company as of such vesting date.

 

Notwithstanding the foregoing, the Restricted Stock granted hereunder (and any
then-unvested dividends and distributions thereon) shall become immediately
vested and free of transfer restrictions upon a Change in Control.

 

Upon each lapse of restrictions relating to Restricted Stock, the Company shall
issue to the Grantee a stock certificate representing a number of shares of
Stock, free of the restrictive legend described in Section 2(d), equal to the
number of shares subject to this Restricted Stock award with respect to which
such restrictions have lapsed.  If certificates representing such





2




 

Restricted Stock shall have theretofore been delivered to the Grantee, such
certificates shall be returned to the Company, complete with any necessary
signatures or instruments of transfer prior to the issuance by the Company of
such unlegended shares of Stock.

 

Upon termination of the Grantee’s service as a member of the Board, any as yet
unvested Restricted Stock and dividends or distributions thereon shall be
immediately forfeited.  Such Restricted Stock and any unpaid dividends or
distributions with respect to Restricted Stock forfeited pursuant to this
Section 2(e) shall be transferred to, and reacquired by, the Company without
payment of any consideration by the Company, and neither the Grantee nor any of
the Grantee’s successors or assigns shall thereafter have any further rights or
interests in such shares, certificates, dividends and distributions.  If
certificates containing restrictive legends shall have theretofore been
delivered to the Grantee, such certificates shall be returned to the Company,
complete with any necessary signatures or instruments of transfer.

 

Section 3.        Miscellaneous

 

(a)        Notices.  Any and all notices, designations, consents, offers,
acceptances and any other communications provided for herein shall be given in
writing and shall be delivered either personally or by registered or certified
mail, postage prepaid, which shall be addressed, in the case of the Company to
the Corporate Counsel of the Company at the principal office of the Company and,
in the case of the Grantee, at the address most recently on file with the
Company.

 

(b)        Bound by Plan.  By signing this Agreement, the Grantee acknowledges
that the Grantee has received a copy of the Plan and has had an opportunity to
review the Plan and has agreed to be bound with respect to all the terms and
provisions of the Plan.

 

(c)        Successors.  The terms of this Agreement shall be binding upon and
inure to the benefit of the Company, its successors and assigns, and of the
Grantee and the Grantee’s successors and permitted assigns.

 

(d)        Invalid Provision.  If any provision of this Agreement is determined
by a court of competent jurisdiction not to be enforceable in the manner set
forth in this Agreement, the Grantee agrees that it is the intention of the
parties to this Agreement that such provision should be enforceable to the
maximum extent possible under applicable law and that such provision shall be
reformed to make it enforceable in accordance with the intent of the
parties.  If any provisions of this Agreement are held to be invalid or
unenforceable, such invalidation or unenforceability shall not affect the
validity or enforceability of the other portions hereof.

 

(e)        Modifications. No change, modification or waiver of any provision of
this Agreement shall be valid unless the same be in writing and signed by the
parties hereto.

 





3




 

(f)        Entire Agreement.  This Agreement and the Plan contain the entire
agreement and understanding of the parties hereto with respect to the subject
matter contained herein and therein and supersede all prior communications,
representations and negotiations in respect thereto.

 

(g)        Governing Law.  This Agreement and the rights of the Grantee
hereunder shall be construed and determined in accordance with the laws of the
State of Maryland, without giving effect to any choice or conflict of law
provision or rule (whether of the State of Maryland or any other jurisdiction)
that would cause the laws of any other jurisdiction other than the State of
Maryland to be applied.

 

(h)        Headings. The headings of the Sections hereof are provided for
convenience only and are not to serve as a basis for interpretation or
construction, and shall not constitute a part, of this Agreement.

 

(i)         Counterparts.  This Agreement may be executed in counterparts, each
of which shall be deemed an original, but all of which together shall constitute
one and the same instrument.

 

(j)         Acceptance of Agreement.  This Agreement must be acknowledged and
accepted by the Grantee not more than 14 days after the date on which it is
delivered to the Grantee.  If the Grantee fails to acknowledge and accept this
Agreement within such 14-day period, then this Agreement and the grant of
Restricted Stock contemplated hereunder shall be void and of no force or effect.

 





4




 

IN WITNESS WHEREOF, this Agreement has been executed and delivered by the
Company as of the first date written above.

 

 

 

 

STARWOOD PROPERTY TRUST, INC.

 

 

 

 

 

By:         ______                                     

 

Its:  Authorized Signatory

 

5

